Name: Council Directive 89/194/EEC of 13 March 1989 amending Directive 69/169/EEC as regards a derogation granted to the Kingdom of Denmark relating to the rules governing travellers' allowances on imports
 Type: Directive
 Subject Matter: taxation;  international trade;  trade;  social affairs;  European Union law;  Europe
 Date Published: 1989-03-17

 Avis juridique important|31989L0194Council Directive 89/194/EEC of 13 March 1989 amending Directive 69/169/EEC as regards a derogation granted to the Kingdom of Denmark relating to the rules governing travellers' allowances on imports Official Journal L 073 , 17/03/1989 P. 0047 - 0048 Finnish special edition: Chapter 9 Volume 2 P. 0009 Swedish special edition: Chapter 9 Volume 2 P. 0009 *****COUNCIL DIRECTIVE of 13 March 1989 amending Directive 69/169/EEC as regards a derogation granted to the Kingdom of Denmark relating to the rules governing travellers' allowances on imports (89/194/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 99 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, until 31 December 1988, the Kingdom of Denmark enjoyed a derogation from Directive 69/169/EEC (4), as last amended by Directive 88/664/EEC (5), with regard to the import of certain products by travellers having their residence in Denmark after having stayed in another country for less than 48 hours; whereas, in addition, the Kingdom of Denmark applies a reduced quantitative limit for still wines; Whereas the same Directive grants the Kingdom of Denmark a derogation to exclude from the travellers' allowance of ECU 390 goods the unit value of which exceeds ECU 310; Whereas this derogation should be seen in the context of Article 8a of the Treaty, which defines the internal market as an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured and states that this market should be progressively established over a period expiring on 31 December 1992; Whereas the Government of the Kingdom of Denmark has announced that it will work actively to arrive at a satisfactory common solution in relation to the approximation of indirect taxation in the Community in the light of the internal market; whereas, with this in mind, the Danish Government has stated that the special excise duties on electronic and household electrical goods will be reduced or abolished and the current rates of excise duties in force in respect of cigarettes, tobacco and alcoholic beverages will not be changed; whereas the Government has also indicated that certain administrative practices relating to the control of travellers entering Denmark from other Member States will be discontinued; Whereas the immediate cessation of some of the existing derogations could cause economic difficulties for Denmark and whereas their application, in a modified fashion, should be extended to 31 December 1990, HAS ADOPTED THIS DIRECTIVE: Article 1 The following is added to Article 7b (1) (a) of Directive 69/169/EEC: 'for the Kingdom of Denmark this threshold figure shall be increased to ECU 340 from 1 January 1990'. Article 2 Article 7c of Directive 69/169/EEC is hereby replaced by the following: 'Article 7c By way of derogation from Article 4 (1), the Kingdom of Denmark shall be authorized to apply until 31 December 1990 the following quantitative limits for the importation of the goods in question by travellers resident in Denmark after a stay of less than 48 hours in another country: 1.2 // - cigarettes // 80 // OR // // - smoking tobacco, where the tobacco particles have a width of less than 1,5 mm ("fine cut") // 150 g // - distilled beverages and spirit drinks of an alcoholic strength by volume of more than 22 % vol. // nil' Article 3 By 30 June 1990 the Commission shall review the position and put forward a proposal for the continuation of the derogation, amended as appropriate. Article 4 1. Member States shall take the measures necessary to comply with this Directive with effect from 1 January 1989. 2. Member States shall inform the Commission of the provisions which they adopt to implement this Directive. Article 5 This Directive is addressed to the Member States. Done at Brussels, 13 March 1989. For the Council The President C. SOLCHAGA CATALAN (1) OJ No C 26, 1. 2. 1989, p. 12. (2) Opinion delivered on 17 February 1989 (not yet published in the Official Journal). (3) Opinion delivered on 25 January 1989 (not yet published in the Official Journal). (4) OJ No L 133, 4. 6. 1969, p. 6. (5) OJ No L 382, 31. 12. 1988, p. 41.